      Case 2:20-cv-01148-TLN-KJN Document 9 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   BRUCE TERRY,                                      No. 2:20-cv-01148-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   NASTRAN HASHEMI, et al.,
15                      Defendants.
16

17          Plaintiff Bruce Terry (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 14, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          Although it appears from the file that Plaintiff’s copy of the Findings and

25   Recommendations was returned, Plaintiff was properly served. Pursuant to Local Rule 182(f),

26   service of documents at the record address of the party is fully effective.

27          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

28   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
                                                       1
      Case 2:20-cv-01148-TLN-KJN Document 9 Filed 01/21/21 Page 2 of 2


 1   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 2   1983); see also 28 U.S.C. § 636(b)(1).

 3          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 4   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 5   Accordingly, IT IS HEREBY ORDERED that:

 6          1. The Findings and Recommendations filed December 14, 2020 (ECF No. 8), are

 7   adopted in full; and

 8          2. This action is DISMISSED. See E.D. Cal. L.R. 183(b).

 9          3. The Clerk of the Court is directed to close this case.

10          IT IS SO ORDERED.

11   DATED: January 19, 2021

12

13

14
                                                            Troy L. Nunley
15                                                          United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
